Exhibit 10.1
Fiscal Year 2009 Disk Drive Components Division Management Bonus Plan
of Hutchinson Technology Incorporated
     We have a fiscal year 2009 management bonus plan that covers executive
officers and certain other management-level employees of our Disk Drive
Components Division. The plan is designed to create an incentive for management
of our Disk Drive Components Division to achieve goals that our board of
directors believes align with the interests of our long-term shareholders. The
plan design includes an annual corporate financial goal as well as additional
division strategic goals. Individual bonus targets, expressed as a percentage of
base salary, are approved for all executive officers by our board of directors
upon the recommendation of the board’s compensation committee.
     Fifty percent of the bonus target is dependent on our achievement of an
annual corporate financial goal, which is set giving consideration to both near-
and long-term financial performance. For fiscal year 2009, earnings before taxes
(EBT) will be the corporate financial goal. The award amount to be paid based on
EBT is determined based on whether actual EBT for the fiscal year is above
(subject to a ceiling, above which no further amounts are awarded) or below
(subject to a floor, below which no amounts are awarded) the pre-established
goal for EBT. In addition, a pre-established minimum threshold EBT must be
achieved in order for our chief executive officer and chief financial officer
(both of whom participate in this plan) to receive any bonus amount for fiscal
year 2009.
     The remainder of the bonus target is dependent on achievement of certain
division strategic goals in the areas of market position and business stature,
long-term growth and innovation, quality and service and manufacturing
proficiency. As with the corporate financial goal, the award amount to be paid
based on these strategic goals is subject to a ceiling (above which no further
amounts are awarded) and a floor (below which no amounts are awarded) in
relation to achievement of certain pre-established thresholds. Fifty percent of
the annual cash incentive opportunity for executive officers who provide
corporate support to both of our business divisions is based on the achievement
of division strategic goals, divided equally between the strategic goals
established by this plan and by our Fiscal Year 2009 BioMeasurement Division
Management Bonus Plan.
     The decision to pay bonuses is made annually by our board of directors upon
the recommendation of the compensation committee of our board. Bonuses are paid
in cash in the first quarter of the following fiscal year. The actual total
bonus amount paid to any participant may not exceed 200% of the participant’s
bonus target, and the actual total bonus amounts paid to all participants under
this plan and under our Fiscal Year 2009 BioMeasurement Division Management
Bonus Plan may not exceed 25% of actual EBT for the fiscal year.

 